UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-1020



LESTER FLORENCE,

                                              Plaintiff - Appellant,

          versus


JOHN E. POTTER, Postmaster General; UNITED
STATES POSTAL SERVICE,

                                           Defendants - Appellees.


Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. William L. Osteen, District
Judge. (CA-02-624-1)


Submitted:   May 28, 2004                     Decided:   July 1, 2004


Before WILKINSON, LUTTIG, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas B. Kobrin, Greensboro, North Carolina, for Appellant. Joan
B. Binkley, Assistant United States Attorney, Greensboro, North
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Lester   Florence   appeals   the   district   court’s   order

granting summary judgment to Defendants in this action arising out

of Florence’s termination from employment.       We have reviewed the

record and find no reversible error.      Accordingly, we affirm for

the reasons stated by the district court.     See Florence v. Potter,

No. CA-02-624-1 (M.D.N.C. Nov. 20, 2003).       We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                              AFFIRMED




                                - 2 -